Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11, 13-16, 18-19, 21-23, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Majumdar, U.S. Patent No. 3,901,720 in view of Wallenberger, U.S. Patent Application Publication No. 2003/0207748.  Majumdar discloses a glass composition having a composition of SiO2 50-65%, Al2O3 12-21%, CaO 10-21% and MgO 3-10 percent to equal 100 percent.  See col. 3, lines 38-45.  Majumdar discloses that the fibers can be spun and drawn into single filaments which corresponds to the claimed continuous reinforcing glass filaments or yarns.  No other metallic oxides need be present.  See col. 3, lines 46-48.  SiO2+ Al2O3 can be 62-85%.  The ratio of Al2O3 /( Al2O3 +CaO+MgO) can be 0.40,   (21)/(21 + 21+10) = 0.40, for example.  The ratio of CaO/MgO can be 1.4, (14/10).   

Majumdar does not teach the explicitly claimed amounts of TiO2, Na2O and K2O.     
However, Wallenberger teaches in paragraph 0043 that the melt properties of a glass fiber composition can be modified by adding alkali oxides including TiO2, Na2O and K2O  to glass compositions in amounts of 0-2 wt%.  
Therefore, it would have been obvious to one of ordinary skill in the art to have added alkali oxides in amounts of 0-2 wt% in order to modify the melt properties of the glass composition of Majumdar to arrive at a glass composition having the desired melt properties. 
Majumdar does not explicitly disclose the claimed Liquidus temperature, Young's Modulus, or T log=4.  However, since Majumdar discloses a glass composition and yarn having the same components present in the same amounts, it is reasonable to expect that the material of Majumdar would possess the claimed properties, especially once it was modified as taught by Wallenberger.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA1977).  The properties of a composition are inherent to the composition, thus, once the same composition is present, the properties of that composition will necessarily be present.  
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Majumdar, U.S. Patent No. 3,901,720 in view of Wallenberger, U.S. Patent Application Publication No. 2003/0207748 and Gallo et al, U.S. Patent No. 6,136,735.  Majumdar discloses continuous glass fibers as set forth above.  Majumdar does not teach that the continuous glass fibers can be formed into yarns which comprise bundles of the continuous glass fibers.  However, Gallo teaches at col. 5, lines 53-65 that continuous glass fibers can be formed and collected in yarns formed from bundles of the continuous glass fibers and then processed into materials such as mats.  Therefore, it would have been obvious to have collected the continuous glass fibers of Majumdar into bundles as taught by Gallo in order to enable them to be further processed into various structures.
The Declaration under 37 CFR 1.132 filed 3/7/22 is insufficient to overcome the rejection of claims 9-11, 13-16, 18-19, 21-23, 25-26 based upon Maujumdar in view of Wallenberger as set forth in the last Office action because:  while the Declaration states and establishes that modifying different components changes the liquidus temperature of the glass composition as a whole, it does not establish that the difference is significant and unexpected.  The values claimed in the instant claims are within ranges taught by the combination of prior art references.   Generally,  one of ordinary skill in the art is considered able to formulate a composition wherein the amounts of components are within ranges disclosed by the prior art.  The burden is on applicant to present objective evidence that the claimed amounts within the ranges which are disclosed by the prior art produce unexpected results.  No evidence of unexpected results for the claimed ranges has been set forth.  Therefore, while the Declaration does establish that even minor changes can have an effect on the liquidus temperature of the glass composition as a whole, it does not clearly establish that the effect is significant and unexpected, or why one of ordinary skill would not be able to formulate a composition where the components are within ranges disclosed by the prior art and where the Wallenberger reference teaches adding alkali oxides including TiO2, Na2O and K2O  to glass compositions in amounts of 0-2 wt% to modify the melt properties of a glass fiber composition.
Applicant's arguments filed 3/7/22  have been fully considered but they are not persuasive. 
Applicant argues that the Declaration establishes that changing different components would have a significant shift in forming viscosity.  However, while the Declaration establishes that there is an effect, it does not establish that the difference is significant and unexpected, which is required, especially where the claimed values are within ranges taught by the prior art references.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789